Citation Nr: 1241386	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 (West 2002).

3.  Entitlement to service connection for a left knee disability, to include as a due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1993, and from February 2003 to May 2004, with additional Reserve and National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO). 

The Veteran received an "under other than honorable conditions" discharge from his first period of military service as a result of willful and repeated misconduct.  On that basis, a November 2007 administrative decision found that the Veteran was barred from receiving VA benefits stemming from his first period of service.  Accordingly, entitlement to VA compensation benefits based on the Veteran's period of military service from October 1989 to June 1994 is precluded due to the character of the Veteran's discharge.  38 U.S.C.A. §§ 101, 5103, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2011).  For this reason, only incidents and events during the Veteran's second period of service, from February 2003 to May 2004, can be considered for the purposes of VA disability benefits.

In an October 2011 rating decision, the RO granted service connection for chronic cough, assigning a noncompensable rating, effective April 13, 2006; and, in a February 2012 rating decision, the RO granted service connection for fibromyalgia, assigning a 40 percent disability rating, effective April 13, 2006.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Bilateral foot

With respect to the Veteran's claimed bilateral foot disorder, the Veteran has reported that he has had repeated instances of onychomycosis, a fungal infection, in his toenails, as well as chronic ingrown toenails.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2009).  While physical examination showed normal clinical findings of his toenails at the July 2006 VA skin examination, he reported repeated fungal infection of the toenails in April 2004, immediately prior to service, and both the July 2006 VA feet examination and August 2006 VA general medical examination noted onychomycosis, the latter examination report indicating "thickened and [discolored]" toenails.  Moreover, the Veteran asserted that during service, he dropped an ammunition can on his toes, and has since experienced repeated ingrown toenails.  Although the Veteran has not undergone recent procedures to treat ingrown toenails in both feet, a VA physician described the ingrown toenails in May 2008 as "chronic."  

In October 2010, the Veteran underwent a VA examination, and upon physical examination the examiner diagnosed chronic ingrown nail/paronychia, right great toe, at this point resolved.  The examiner, however, did not proffer an etiological opinion.  Instead of requesting that the VA examiner provide an etiological opinion, the RO indicates that the Veteran was scheduled for another VA examination in February 2012; the Veteran failed to report.  To date the Veteran and his representative have not provided an explanation as to the Veteran's failure to report; however, the Board acknowledges that the Veteran reported for VA examinations in October 2010, November 2010, December 2010, August 2011, and January 2012.  The Board also notes that the record reflects that the Veteran's civilian occupation requires time in Afghanistan.  In any event, the Board finds that in light of the VA examination conducted in October 2010, the VA examiner should be requested to review the claims folder and provide an etiological opinion.  An examination should only be scheduled if further examination is necessary to provide an etiological opinion.  

Chronic fatigue

Service connection is also warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  See 38 U.S.C.A. § 1117(a)(1). 

Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War; the Veteran has qualifying service.  38 U.S.C.A. § 1117(f).  Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2). 

The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). 

The Board notes that service connection has been established for fibromyalgia (rated 40 percent disabling) and irritable bowel syndrome (rated 10 percent disabling) as related to his Persian Gulf service pursuant to § 1117.

VA outpatient treatment records on file reflect an initial assessment of "fatigue" in December 2006; however, treatment records do not reflect a specific assessment of chronic fatigue syndrome.  A November 2007 VA treatment record reflects "fatigue" possibly related to his depression.  The Board notes that service connection is in effect for posttraumatic stress disorder (PTSD) with major depressive disorder, alcohol and substance abuse, rated 70 percent disabling.  

In light of the assessment of fatigue, the Board finds that the Veteran should be afforded a VA examination to assess whether he has chronic fatigue syndrome, and if chronic fatigue syndrome is found, a nexus opinion should be provided.  In the alternative, the examiner should determine whether any fatigue is a symptom or manifestation of a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left knee

With respect to the Veteran's claimed left knee disorder, the Board notes that on entrance to National Guard in 2001, he was noted to have a scar over his left patella; at that time, the Veteran indicated that he had sustained a left knee injury at age 5.  Moreover, the Veteran currently acknowledges that he had a preexisting left knee injury, but argues that his left knee disorder has been aggravated by compensating for his service-connected right knee disorder.  The Board notes that service connection is in effect for degenerative joint disease, right knee, rated 10 percent disabling.  An August 2006 VA joints examination included a physical examination of the left knee, and the August 2006 VA general medical examination found that the Veteran had a "bilateral knee condition," but no x-rays were conducted, and no nexus opinion was provided.  

In December 2010, the Veteran underwent a VA joints examination.  Based on physical examination and x-ray examination, the examiner diagnosed mild degenerative joint disease, left knee.  The examiner opined that the Veteran's degenerative joint disease, left knee, is not caused by or a result of service or service-connected disabilities.  The examiner, however, did not proffer an opinion regarding aggravation, thus an addendum opinion must be obtained.  

On Remand, obtain updated VA treatment records from July 2, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records with the claims folder from July 2, 2010.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Refer the claims folder and a copy of this Remand to the October 2010 VA examiner for an addendum to the report to resolve whether any foot disability is etiological related to active service.  Upon review of the entire claims folder, to include service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to whether the Veteran's disability of the feet are at least as likely as not (a 50 percent or more degree of probability) due to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resorting to speculation, the examiner should provide the reasons why an opinion cannot be provided without resorting to speculation and indicate what evidence or information is missing such that speculation would be required.  If the October 2010 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  

3.  Schedule the Veteran for a VA examination with an examiner of the appropriate expertise to evaluate his claim of service connection for chronic fatigue syndrome.  The claims folder and a copy of this Remand must be made to available to the examiner in conjunction with the examination.  After a thorough clinical examination, and based on a review of the claims folder and examination findings, including the service and VA outpatient treatment records, the examiner should determine whether the Veteran has chronic fatigue syndrome for VA purposes.  If a diagnosis of chronic fatigue syndrome is made, the examiner should opine as whether it is at least as likely as not (a 50 percent or more degree of probability) causally or etiologically related to his Persian Gulf War service (October 1989 to June 1994), his Gulf War on Terrorism service (February 2003 to May 2004), or some other cause.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resorting to speculation, the examiner should provide the reasons why an opinion cannot be provided without resorting to speculation and indicate what evidence or information is missing such that speculation would be required.  

4.  Refer the claims folder and a copy of this Remand to the December 2010 VA examiner for an addendum to the report to resolve whether the Veteran's left knee disability has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right knee disability, and if so, what is the baseline level of disability and the permanent, measurable degree of left knee disability due to service-connected right knee disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the December 2010 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  

5.  Upon completion of the above development, readjudicate the issues of entitlement to service connection for a bilateral foot disability; chronic fatigue syndrome, to include pursuant to § 1117; and, left knee disability, to include pursuant to 38 C.F.R. § 3.310.  If any benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


